 Case 1:20-cv-01485-RGA Document 14 Filed 06/09/21 Page 1 of 6 PageID #: 31


                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

CHARLES T. MONROE,                     :
                                       :
             Plaintiff,                :
                                       :
      v.                               : Civil Action No. 20-1485-RGA
                                       :
C/O NUNN, et al.,                      :
                                       :
             Defendants.               :


Charles T. Monroe, Howard R. Young Correctional Institution, Wilmington, Delaware.
Pro Se Plaintiff.



                             MEMORANDUM OPINION




June 9, 2021
Wilmington, Delaware
 Case 1:20-cv-01485-RGA Document 14 Filed 06/09/21 Page 2 of 6 PageID #: 32




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Charles T. Monroe, an inmate at Howard R. Young Correctional

Institution in Wilmington, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I.

2). Plaintiff appears pro se and has been granted leave to proceed in forma pauperis.

(D.I. 6, 11). The Court proceeds to screen the Complaint pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(a).

                                       BACKGROUND

       Plaintiff alleges excessive force, retaliation and harassment, and supervisory

liability. (D.I. 1 at 1). He states,

       I’ve done a thorough job of documenting everything and it’s only that the
       grievance committee seems to move very slow at returning the reports
       and essentially attempting to circumvent the in-house grievance process.
       Nevertheless, I’m pursuing level 2 & 3 decisions for all issues and may
       need to ask for a stay & abeyance to achieve that goal.

(D.I. 2 at 2).

                               SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013). See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions). The Court must accept all factual allegations in a complaint as true and

                                            1
 Case 1:20-cv-01485-RGA Document 14 Filed 06/09/21 Page 3 of 6 PageID #: 33




take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. at 94.

       A complaint is not automatically frivolous because it fails to state a claim. See

Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020). “Rather, a claim is frivolous only

where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless” or

“fantastic or delusional” factual scenario.’” Id.

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to § 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile.

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not

dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted. See id. at 11.



                                              2
 Case 1:20-cv-01485-RGA Document 14 Filed 06/09/21 Page 4 of 6 PageID #: 34




       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp., 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

“context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id.

                                        DISCUSSION

       Under the Prison Litigation Reform Act of 1996, a prisoner must pursue all

available avenues for relief through the prison’s grievance system before bringing a

federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731,

741 n.6 (2001) (“[A]n inmate must exhaust irrespective of the forms of relief sought and

offered through administrative avenues.”). Section 1997(e) provides, “No action shall

be brought with respect to prison conditions under section 1983 of the Revised Statutes

of the United States, or any other Federal law, by a prisoner confined in any jail, prison,

or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997(e). The exhaustion requirement is mandatory. Williams

v. Beard, 482 F.3d 637, 639 (3d Cir. 2007); Booth, 532 U.S. at 742 (holding that the

exhaustion requirement of the PLRA applies to grievance procedures “regardless of the

relief offered through administrative procedures”). The limitations period for filing §
                                               3
 Case 1:20-cv-01485-RGA Document 14 Filed 06/09/21 Page 5 of 6 PageID #: 35




1983 action is tolled during the period that a prisoner spends exhausting his

administrative remedies. See Jones v. Unknown D.O.C. Bus Driver & Transportation

Crew, 944 F.3d 478, 480 (3d Cir. 2019).

       There is no futility exception to § 1997e’s exhaustion requirement. Nyhuis v.

Reno, 204 F.3d 65, 75-76 (3d Cir. 2000). An inmate must fully satisfy the administrative

requirements of the inmate grievance process before proceeding into federal court.

Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004); see also Oriakhi v. United States, 165 F.

App’x 991, 993 (3d Cir. 2006) (providing that “there appears to be unanimous circuit

court consensus that a prisoner may not fulfill the PLRA’s exhaustion requirement by

exhausting administrative remedies after the filing of the complaint in federal court”).

Courts have concluded that inmates who fail to fully, or timely, complete the prison

grievance process are barred from subsequently litigating claims in federal court. See

e.g., Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x 22

(3d Cir. 2008).

       If the actions of prison officials directly caused the inmate’s procedural default on

a grievance, the inmate will not be held to strict compliance with this exhaustion

requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000). In addition, an

inmate’s failure to exhaust will be excused “under certain limited circumstances,” Harris

v. Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005), and an inmate can defeat a claim of

failure to exhaust only by showing “he was misled or that there was some extraordinary

reason he was prevented from complying with the statutory mandate.” Davis v.

Warman, 49 F. App’x 365, 368 (3d Cir. 2002); see also Ross v Blake, 136 S.Ct. 1850,

1859-1860 (2016) (An administrative procedure is not available when it operates as a
                                             4
 Case 1:20-cv-01485-RGA Document 14 Filed 06/09/21 Page 6 of 6 PageID #: 36




simple dead end; when it is so opaque that it becomes incapable of use; and when

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misinterpretation, or intimidation.). Also, “administrative remedies

are not ‘available’ under the PLRA where a prison official inhibits an inmate from

resorting to them through serious threats of retaliation and bodily harm.” Rinaldi v.

United States, 904 F.3d 257, 267 (3d Cir. 2018).

       While exhaustion is an affirmative defense, the Court may sua sponte dismiss an

action pursuant to § 1915A when the failure to exhaust defense is obvious from the face

of the complaint. See Caiby v. Haidle, 785 F. App’x 64, 65 (3d Cir. 2019). Plaintiff

alleges that the grievance process was not complete when he filed his Complaint, and

seems to blame Defendants for his failure to exhaust his administrative remedies. I

note, however, that Plaintiff filed the Complaint a little over a month after one of the

alleged occurrences, and twenty days after another, making it impossible for him to

exhaust his administrative remedies prior to filing his Complaint. Given Plaintiff’s

admission in the Complaint that the grievance process was not complete when he filed

this action, dismissal for failure to exhaust is warranted. The Complaint will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1).

                                      CONCLUSION

       For the above reasons, the Court will: (1) dismiss as moot Plaintiff’s motion for

injunctive relief (D.I. 12); and (2) dismiss the Complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1) for failure to exhaust administrative remedies.

       An appropriate Order will be entered.



                                              5
